Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00879-CV

                                  CITY OF LEON VALLEY,
                                         Appellant

                                                v.

                                      Benny MARTINEZ,
                                           Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-08343
                            Honorable Peter Sakai, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       Benny Martinez’s motion for rehearing is DENIED.

       However, acting sua sponte, we WITHDRAW our opinion and judgment of August 19,
2020, and we substitute this opinion and judgment in their stead.

       We REVERSE the portion of the trial court’s judgment that denied the City of Leon
Valley’s plea to the jurisdiction against Benny Martinez’s claim for reinstatement to Place 4, and
we dismiss the claim as moot.

       We REMAND this cause to the trial court for it to consider any award of costs and
attorney’s fees. See TEX. CIV. PRAC. & REM. CODE ANN. § 37.009.

       SIGNED November 18, 2020.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice